Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, an ignition coil comprising: a primary coil and a secondary coil magnetically coupled with each other; a center core disposed at inner peripheral side of the primary coil and the secondary coil with respect to a coil axial direction; a magnet body disposed at one side of the center core in the coil axial direction; and an outer peripheral core provided with a first opposite side, a second opposite side and a coupling side, the first opposite side facing the magnet body from an opposite side of the center core, the second opposite side facing the center core from the opposite side of the magnet body, the coupling side coupling the first opposite side with the second opposite side, wherein the center core has a magnet side flange portion disposed at an end portion in a magnet body side, protruding in a protrusion direction orthogonal to the coil axial direction; and a thick portion is formed at at least a part of the first opposite side which overlaps the magnet side flange portion in the coil axial direction and at least a part of the coupling side which overlaps at least either the magnet side flange portion or the magnet body in the protrusion direction, a thickness of the thick portion being larger than a minimum thickness of the second opposite side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837